United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60342
                          Summary Calendar


HATEM SULIEMAN NASER,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 177 272
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Hatem Naser petitions this court for review of the Board of

Immigration Appeals’s (BIA’s) decision finding him inadmissible

under 8 U.S.C. § 1182(a)(6)(C)(i), (ii) and, therefore,

statutorily ineligible for adjustment of status and removable.

He has also moved to expedite our ruling on that petition.         Naser

argues that his checking the “citizen or national” box on two I-9

Employment Eligibility Verification forms for the purpose of

securing private employment was an insufficient basis on which to

find him inadmissible.   He further argues that the BIA’s decision

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60342
                                -2-

to utilize its summary affirmance procedures was inappropriate in

his case.

     Substantial evidence supports the immigration judge’s

determination that Naser had not borne his burden of showing that

he was “clearly and beyond doubt” not inadmissible under 8 U.S.C.

§ 1182(a)(6)(C)(ii).   See Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996); 8 U.S.C. § 1229a(c)(2)(A).   The issue

whether Naser is inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i)

is pretermitted in light of the determination that substantial

evidence supported the finding that he was inadmissible under

8 U.S.C. § 1182(a)(6)(C)(ii).   Finally, we reject Naser’s

argument that we must review the BIA’s use of its streamlined

review process.   See Garcia-Melendez v. Ashcroft, 351 F.3d 657,

662 (5th Cir. 2003).

     PETITION AND MOTION TO EXPEDITE DENIED.